Case 2:20-cv-09555-RGK-E Document 13-5 Filed 11/16/20 Page 1 of 4 Page ID #:289




                                             EXHIBIT B
Case 2:20-cv-09555-RGK-E Document 13-5 Filed 11/16/20 Page 2 of 4 Page ID #:290




                                                EXHIBIT B
                               EQUITABLE RELIEF MEASURES
 The parties agree equitable relief is a material component of the Settlement. The Parties further
 acknowledge that it is their mutual intent that the UCLA Health and the Arthur Ashe Student
 Health & Wellness Center (hereafter collectively “UCLA medical facilities”) medical personnel
 act consistently with standards recognized by applicable health oversight agencies such as the
 Medical Board of California and specialty societies such as the American College of
 Obstetricians and Gynecologists. In light of the Litigation (as defined in Paragraph 2.2 of the
 Agreement), and to the extent not already completed, UCLA medical facilities will implement
 the new procedures identified below with respect to the identification, prevention, and
 investigation and reporting of sexual harassment, including sexual assault, at UCLA medical
 facilities. Moreover, UCLA Title IX will complete ongoing investigations pursuant to applicable
 university policies and procedures.
 Appointment of Compliance Monitor. The Senior Vice President for Ethics, Compliance and
 Audit Services in the University of California Office of the President, is designated to serve as
 “Compliance Monitor” to facilitate, oversee, and independently evaluate implementation of the
 measures described herein. The Compliance Monitor will assist UCLA medical facilities in
 establishing concrete steps and a timetable for the completion of these measures, and UCLA will
 describe the progress in annual reports sent to the Chancellor and UC Regents. UCLA will
 continue to evaluate and report on the effectiveness of the equitable relief for a period not less
 than three years.
 New Sexual Violence/Sexual Harassment Clinical Setting Investigation Model. UCLA
 medical facilities will implement a new model for investigating alleged sexual harassment,
 including alleged sexual assault arising in the patient care context. This model will apply when
 there is an allegation that prohibited conduct as defined in UC’s Policy on Sexual Violence and
 Sexual Harassment (“SVSH Policy”) has occurred in the patient care setting. Key elements of
 the new model include:
         a. The Title IX Officer or designee will work with an interdisciplinary team to develop
            an Incident Response Plan (“IRP”) and will lead an Incident Response Team (“IRT”)
            to specify and carry out appropriate actions, reports, and escalations in response to
            allegations of prohibited conduct in the context of patient care. The IRT will receive
            relevant trainings on patient privacy; the SVSH Policy; the student, faculty or staff
            Adjudication Frameworks; 1 the UC Guidelines on Prohibited Conduct Definitions in

 1
     The Adjudication Frameworks consist of the UC Policies Applying to Campus Activities, Organizations and
     Students (PACAOS) Appendix F: Sexual Violence and Sexual Harassment Student Investigation and
     Adjudication Framework for DOE-Covered Conduct (found at https://policy.ucop.edu/doc/2710641/PACAOS-
     Appendix-E), the UC Systemwide Investigation and Adjudication Framework for Senate and Non-Senate
     Faculty (found at https://sexualviolence.universityofcalifornia.edu/files/documents/faculty-svsh-investigation-
     and-adjudication-framework.pdf) and the UC Systemwide Investigation and Adjudication Framework for Staff
     and Non-Faculty Academic Personnel (https://sexualviolence.universityofcalifornia.edu/files/documents/staff-
     nfap-svsh-investigation-and-adjudication-framework.pdf).

                                                          1
Case 2:20-cv-09555-RGK-E Document 13-5 Filed 11/16/20 Page 3 of 4 Page ID #:291




            the Context of Patient Care issued December 2019; the clinical location’s incident
            reporting policies; medical staff and group bylaws, rules and regulations; cultural
            competency approaches to patient care.
                i. The IRP may include informing the relevant UCLA entities in accordance
                    with applicable University policy (and law enforcement and the California
                    Medical Board, if appropriate).

        b. In addition to the reporting options within UCLA medical facilities, UCLA medical
           facilities will notify patients of their right to report to external agencies, including but
           not limited to, the U.S. Department of Health and Human Services, the California
           Department of Consumer Affairs, and law enforcement. Notifications will be made
           available in languages other than English as required by University policy and
           applicable laws.

        c. The new model specifies that the Title IX Office has authority to recommend and
           oversee interim measures implemented under the SVSH Policy. The clinical
           locations, after consultation with the IRT, may implement additional (but not less
           restrictive) measures to protect patient or caregiver safety and well-being, or the
           integrity of the location’s educational, research, and clinical programs, consistent
           with applicable law and accreditation standards and clinical location policy.

        d. UCLA medical facilities will comply with legally mandated reporting requirements.

        e. UCLA Health will employ two Title IX investigators, who will be appropriately
           trained.
 Implementation of Formal Chaperone Policies. UCLA medical facilities will implement the
 UCLA Medical Chaperone Policy and Arthur Ashe Student Health and Wellness Center
 Chaperone Policy. The policies will require that a trained chaperone be present during any
 sensitive procedure that involves a physical examination of the breasts (female), genitalia or
 rectum (“Sensitive Examination”), of a patient age eight or older, unless the patient affirmatively
 opts out after receiving information regarding the role of the chaperone. Chaperones will report
 through central health system administration and not the physicians whose exams and procedures
 they chaperone.
        a. Chaperone Training. All medical chaperones to receive annual training on chaperone
           duties, and UCLA medical facilities sexual misconduct reporting. UCLA medical
           facilities will develop materials explaining to patients what to expect during a
           Sensitive Examination.
 Boundaries Training. Beginning no later than July 2021, UCLA medical facilities will require
 that every physician credentialed or otherwise permitted to practice by UCLA medical facilities,
 within six months after a credentialing or recredentialing application is approved, complete and
 pass an in-person or online boundaries training course. Approved courses include, without
 limitation, those created by the American Medical Association, the Vanderbilt Center for
                                                   2
Case 2:20-cv-09555-RGK-E Document 13-5 Filed 11/16/20 Page 4 of 4 Page ID #:292




 Professional Health, PACE, Praesidium, and PBI. UCLA medical facilities will require that
 every physician credentialed or otherwise permitted to perform Sensitive Examinations, within
 six months after a credentialing or recredentialing application is approved, complete a suitable
 boundaries training course reflecting best practices.
 Provide Notice to Patients of Reporting Options. UCLA medical facilities websites will
 include links to pages notifying patients of their non-discrimination policies and of how to report
 sexual misconduct in the clinical setting internally and externally. UCLA medical facilities will
 display in plain language information about reporting inappropriate conduct by a healthcare
 provider.
 Revision of Credentialing and Recredentialing Applications. During the credentialing or
 recredentialing process for individuals applying to the medical staffs or medical groups of UCLA
 medical facilities, or for credentials to independently practice as advance practice nurses or
 physician assistants, UCLA medical facilities will include questions inquiring as to whether any
 allegation of sexual misconduct has been substantiated against the applicant through a formal
 investigation and whether the applicant has been subject to certain adverse actions relating to
 allegations of sexual misconduct, consistent with applicable state and federal law. UCLA
 medical facilities will develop guidance that will lay out a process for evaluating and
 adjudicating affirmative responses that protect the UCLA medical facilities patient community
 while preserving applicants’ due process rights.
 Due Diligence Requirements. If UCLA Health wishes to acquire any physician or group
 practice, they will, when conducting due diligence, ask about policies, educational programs,
 monitoring and auditing activities relating to sexual misconduct; current or past allegations
 related to sexual misconduct; and related pending or potential claims, investigations, reports,
 judgments, and settlements.
 Compliance with Settlement Agreement. UCLA medical facilities will undertake and
 implement the actions required hereunder for a minimum of three years. A copy of the
 Compliance Monitor’s annual report concerning implementation of the measures described
 herein will be provided to Class Counsel on or before the date the report is delivered to the
 Chancellor and UC Regents. Class Counsel will have standing to seek relief from the Court if
 they believe there is material non-compliance on the part of UCLA medical facilities. Class
 Counsel will not initiate an action to enforce any obligation hereunder unless they have first met
 and conferred with counsel for UC Regents and UC Regents has had a reasonable opportunity to
 cure any alleged deficiency.




                                                  3
